DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Notice to Applicant
This communication is in response to the amendment filed 12/4/20.  Claims 1, 4, 11, 16, 18, and 19 have been amended.  Claims 21-23 are newly added.  Claims 1-23 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Independent claim 1 recites: generating a treatment plan for a patient, the plan comprising a plurality of models of successive tooth arrangements for moving teeth along a treatment path from an initial arrangement toward a final arrangement, the treatment plan further comprising a scheduled treatment-progress tracking event timed to correspond to the patient wearing at least one retention appliance; tracking progression of the patient's teeth along the treatment path after administration of a set of orthodontic shell appliances to the patient, wherein: the set of orthodontic shell appliances shaped based on the plurality of models of successive tooth arrangements and includes the at least one retention appliance, the at least one retention appliance is a duplicate orthodontic shell appliance having the same geometries with respect to tooth receiving cavities as another appliance of the set of orthodontic shell appliances, and the tracking comprises comparing a model of a current arrangement of the patient's teeth to a model of a planned arrangement of the teeth, wherein the tracking is timed to correspond to the patient wearing the at 
The aforementioned limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting digital, a computer, computer readable medium, and computing device used to perform the aforementioned limitations nothing in the claim elements precludes the steps from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the computer, computer readable medium, and computing device are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions of storing data, generating data, and analyzing data) such that it amounts no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no 
Claims 2-10 and 12-23 are ultimately dependent from Claim(s) 1 and 11 and include all the limitations of Claim(s) 1 and 11. Therefore, claim(s) 2-10 and 12-23 recite the same abstract idea. Claims 2-10 and 12-20 describe further limitations regarding the appliance, the treatment plans, setting an orientation, comparing the model, synchronizing aspects of the plan, the information received, identifying level of difficulty, appointment planning recommendations, the customized treatment guidelines, and generating treatment guidelines. These are all just further describing the abstract idea recited in claims 1 and 11, without adding significantly more. Claims 21-23 describe further limitations regarding fabricating and providing the appliances to the patient which constitutes “certain methods of organizing human activity” because doing so relates to managing relations/interactions between persons, without adding significantly more.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claims are not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:



Claims 11-20 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the computer" in line 24 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the actual tooth arrangement" in lines 30 and 32 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 and 23 incorporate the deficiencies of claim 11, through dependency, and are therefore also rejected.


Response to Arguments
Applicant's arguments filed 12/4/20 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 12/4/20.
(1) Applicant argues that elements of claims 1 and 11 cannot be practically performed in the mind.

(A) As per the first argument, the Examiner respectfully submits that the limitation regarding detecting a deviation is not actively recited.  The Examiner suggests reciting a separate, active step of a computer detecting a deviation with limitations regarding how the computer detects the deviation.  Note that the “…to allow the computer to detect a deviation….”  In addition, Examiner suggests Applicant refer to MPEP 2106.04(d)(2)  which discusses “Particular Treatment and Prophylaxis in Step 2A Prong Two.”  Note that adding a step to the end of claims 1 and 11 regarding administering a particular treatment/appliance could help overcome the 101 rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENA NAJARIAN whose telephone number is (571)272-7072.  The examiner can normally be reached on Monday - Friday 9:30 am-6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LENA NAJARIAN/Primary Examiner, Art Unit 3686